      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 1 of 15



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


OLEG GENIS, D.M.D.                   :              CIVIL ACTION
                                     :
             v.                      :
                                     :
AVESIS THIRD PARTY                   :              NO. 20-2502
ADMINISTRATORS, INC., et al.

                              MEMORANDUM

Bartle, J.                                        October 5, 2020

          Plaintiff Oleg Genis, D.M.D. (“plaintiff”) has sued

defendants Avesis Third Party Administrators, Inc., Avesis Inc.,

Avesis Insurance Inc., Premier Access Insurance Co., and the

Guardian Life Insurance Co. of America (“defendants”) in this

diversity action for: fraud; negligent misrepresentation; breach

of contract; tortious interference with contracts and business

relations; declaratory judgment; preliminary injunction; and

detrimental reliance.    These counts arise from defendants’

termination of plaintiff’s insurance coverage as a dental

services provider.

          Before the court is the motion of defendants to

dismiss plaintiff’s first amended complaint for failure to state

a claim under Rule 12(b)(6) of the Federal Rules of Civil

Procedure.
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 2 of 15



                                   I

          When considering a motion to dismiss for failure to

state a claim under Rule 12(b)(6), the court must accept as true

all factual allegations in the complaint and draw all reasonable

inferences in the light most favorable to the plaintiff.

See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir.

2008); Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64

(3d Cir. 2008).   We must then determine whether the pleading at

issue “contain[s] sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

          On a motion to dismiss under Rule 12(b)(6), the court

may consider “allegations contained in the complaint, exhibits

attached to the complaint and matters of public record.”

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc.,

998 F.2d 1192, 1196 (3d Cir. 1993) (citing 5A Charles Allen

Wright & Arthur R. Miller, Federal Practice and Procedure § 1357

(2d ed. 1990)).   The court may also consider “matters

incorporated by reference or integral to the claim, items

subject to judicial notice, matters of public record, orders,

[and] items appearing in the record of the case.”         Buck v.

Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006)



                                  -2-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 3 of 15



(citing 5B Charles Allen Wright & Arthur R. Miller, Federal

Practice and Procedure § 1357 (3d ed. 2004)).

          In addition, “documents whose contents are alleged in

the complaint and whose authenticity no party questions, but

which are not physically attached to the pleading, may be

considered.”   Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d

548, 560 (3d Cir. 2002).    This includes documents the defendant

attaches if they are referred to in the complaint and “are

central to the claim.”     Id.

                                   II

          For present purposes, the court accepts as true the

following allegations set forth in the amended complaint.

Plaintiff is a dentist who has owned and operated a dental

practice since 1996.     His main office is located in

Feasterville, Pennsylvania (“Feasterville office”).         Defendants

provide dental insurance and administer government-sponsored

dental insurance plans, including Medicare and Medicaid.          From

1996 until 2018, plaintiff was a provider covered under

defendants’ government-funded dental insurance plans and

programs for the Feasterville office.

          Plaintiff previously provided freelance dental

services at three offices in Philadelphia, also covered by

defendants, located on Germantown Avenue, on West Passyunk

Avenue, and on Roosevelt Boulevard.      However, upon learning of

                                  -3-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 4 of 15



misconduct at these offices, plaintiff sent a letter to

defendants on August 5, 2017 and requested that defendants cease

coverage for him at these three locations.        Plaintiff specified

that the coverage for his Feasterville office should continue.

            In December 2017, plaintiff reached out to defendants

regarding the credentialing of two more offices in Philadelphia,

one on East Allegheny Avenue and one on North Front Street

(“Philadelphia offices”).     Plaintiff sought to purchase these

offices and had learned that defendants provided coverage for a

substantial majority of patients at these practices.         Plaintiff

contacted defendants to ensure that there were no issues with

the credentialing of these Philadelphia offices.         According to

plaintiff, defendants informed him that there were no

credentialing or billing problems.      On January 11, 2018,

plaintiff purchased the Philadelphia offices from third parties,

Diamante Dental Inc. and Paradise Dental Inc.

            On December 15, 2017, without plaintiff’s knowledge,

defendants sent notices to plaintiff’s patients to inform them

that defendants were terminating plaintiff’s provider status as

of January 17, 2018.    Plaintiff maintains that he did not

receive any written notice of defendants’ notices to his

patients.

            It was not until January 17, 2018 that defendants sent

termination letters to both Philadelphia offices and stated that

                                  -4-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 5 of 15



defendants had terminated coverage for those locations.          The

letter stated that the termination would become effective in

ninety days.

          Plaintiff contacted defendants about these termination

letters since he had just purchased these Philadelphia offices

based on defendants’ assurances that there were no credentialing

problems at these locations.     A representative for defendants

informed plaintiff that defendants had terminated the provider

status at all of plaintiff’s offices including the Feasterville

office but did not provide further information.

          Another representative of defendants subsequently

informed plaintiff that his terminated coverage for the

Feasterville office was done in error based on plaintiff’s

August 5, 2017 letter to defendants requesting that his coverage

at certain other offices cease.      However, on February 9, 2018,

the relations coordinator for defendants told plaintiff that he

had been placed on administrative hold and that his coverage was

terminated for all locations.     Plaintiff contacted the

credentialing director, Michael Exler, who apprised plaintiff

that his termination was due to substantial fraud, waste, and

abuse at the Philadelphia offices.      This termination also

applied to the Feasterville office despite plaintiff’s

explanation that he had no connection to the Philadelphia

offices prior to purchase and was not involved in the misconduct

                                  -5-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 6 of 15



alleged.   Exler referred plaintiff to defendants’ compliance

officer, but she did not respond to plaintiff’s counsel’s

request for more information.

           Plaintiff continued to seek credentialing with

defendants and applied for provider coverage on June 3, 2019.

On October 30, 2019, defendants sent plaintiff notice that

defendants had approved plaintiff’s application for coverage.

The notice also included a provider agreement, that plaintiff

and defendants had signed, with a retroactive effective date of

June 3, 2019 (“2019 agreement”).      Thereafter, plaintiff resumed

seeing patients and submitting claims for payments.

           However, on November 21, 2019, defendants denied

plaintiff’s thousands of dollars in claims without explanation.

On December 4, 2019, defendants informed plaintiff via e-mail

that plaintiff was not a credentialed provider since he had been

terminated by defendants’ “FWA department,” that is their fraud,

waste, and abuse department, and thus would not be “brought on

board” as a provider.

           The 2019 provider agreement between the parties,

signed June 3, 2019, requires all notices, including notices of

termination, be in writing and sent to the address listed on the

signature page.   Plaintiff did not receive any written notice of

this termination at 2338 North Front Street in Philadelphia, as

required in the 2019 agreement.

                                  -6-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 7 of 15



          Plaintiff also alleges that counsel for defendants

stated on a June 9, 2020 call that defendants have a copy of a

letter that defendants sent to plaintiff on August 21, 2017

terminating his status as a covered provider.        Plaintiff

requested a copy of this letter on the phone call and in an e-

mail the following day but still has not received a copy.

          After defendants revoked credentialing for the

Philadelphia offices, the Allegheny Avenue office was forced to

close in July 2018, and the Front Street office suffered

significant losses in revenue.     Plaintiff claims that he

purchased the Philadelphia offices with the expectations that

they would continue to generate annual revenue of approximately

$1,800,000.

                                  III

          Defendants move to dismiss plaintiff’s claim for fraud

in Count I and claim for negligent misrepresentation in Count II

under Pennsylvania’s “gist of the action” doctrine as enunciated

by the state Supreme Court in Bruno v. Erie Insurance Co.             See

106 A.3d 48 (Pa. 2014).    There the court explained that when a

plaintiff brings tort and contract claims together, a court must

look to the nature of the duty allegedly violated to decide if

the claim sounds in tort or breach of contract.        Id. at 64.      It

cannot be both.   The court explained,



                                  -7-
         Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 8 of 15



             If the facts of a particular claim establish
             that the duty breached is one created by the
             parties by the terms of their contract—i.e.,
             a specific promise to do something that a
             party would not ordinarily have been
             obligated to do but for the existence of the
             contract—then the claim is to be viewed as
             one for breach of contract. . . . If,
             however, the facts establish that the claim
             involves the defendant's violation of a
             broader social duty owed to all individuals,
             which is imposed by the law of torts and,
             hence, exists regardless of the contract,
             then it must be regarded as a tort.
             (internal citation omitted).

Id. at 68.

             In Bruno, the plaintiff had an insurance policy to pay

him $5,000 for mold damages in his home, which included the cost

to remove the mold if needed and test the air and property.              Id.

at 51.    The policy required payment whether or not the mold was

toxic.    The insurance adjuster and an engineer engaged by the

insurance company went beyond what was required in the policy

and advised the insured that the mold was non-toxic.            Id. at 71.

As a result of these representations that the mold was non-

toxic, plaintiff’s family suffered severe respiratory ailments

and plaintiff’s wife developed cancer of the throat and

esophagus.     Id. at 52.    The court found that the allegations in

the complaint were not based on any contractual duties on the

part of the insurer but rather concerned whether the insurer, by

and through its agents, acted negligently while fulfilling its



                                     -8-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 9 of 15



obligations under the contract by making false assurances upon

which the plaintiffs then relied.       Id. at 72.

          The gravamen of this amended complaint is that

defendants withheld key information when plaintiff inquired

about the credentials of the Philadelphia offices, which he

planned to purchase, and that defendants withheld information

regarding plaintiff’s status as a credentialed provider in both

2017 and 2019.    At the motion to dismiss stage, the court must

accept these allegations as true and construe them in the light

most favorable to plaintiff to determine if they state a claim

for relief.

          Similar to the plaintiff’s claims in Bruno, the fraud

and negligent misrepresentation claims in this matter do not

arise from defendants’ contractual duties to plaintiff.          Rather,

these claims concern the alleged false assurances and

misrepresentations that defendants made to plaintiff regarding

the credentialing status of the Feasterville and prospective

Philadelphia offices upon which plaintiff relied when he

purchased the Philadelphia offices in 2018 and when he provided

dental services as a newly credentialed provider in 2019.

Plaintiff does not allege that defendants violated any specific

contractual provisions or duties in withholding the

credentialing information.     The contract merely provided the

basis of the relationship between the parties.

                                  -9-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 10 of 15



          As to the purchase of the Philadelphia offices in

2017, plaintiff and defendants did not even have a contract for

these locations at the time of plaintiff’s inquiry to defendants

in December 2017.     Although plaintiff and defendants did have a

contract in 2019, plaintiff’s claims of fraud and negligent

misrepresentation relate to defendants’ alleged

misrepresentations about plaintiff’s actual provider status

rather than any violations of specific contractual duties or

provisions.    These claims instead concern a broader social duty

for fraud and negligence rather than a breach of any duty

created by the terms of the provider agreement.         Therefore,

these claims are not barred by the gist of the action doctrine

as they sound in tort and not breach of contract.

          In addition to arguing the gist of the action

doctrine, defendants claim that plaintiff has failed

sufficiently to plead reliance and causation to make out a claim

of fraud or negligent misrepresentation.        The court is not

persuaded.     To survive a motion to dismiss, plaintiff’s

complaint need only state facts which make out a plausible claim

on its face.     Plaintiff has done this.    Accordingly, Counts I

and II may continue as pleaded.

                                   IV

          Defendants again argue the gist of the action doctrine

to dismiss the claim of tortious interference with a contract or

                                  -10-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 11 of 15



business relation in Count IV.      However, this claim is not based

on an existing contractual provision between plaintiff and

defendants.    Plaintiff alleges that defendants interfered with

his ability to contract with his current and future patients

based on defendants’ letter to plaintiff’s patients on December

15, 2017 regarding plaintiff’s termination as a covered

provider.     As this claim is not based on the violation of

contractual duties between plaintiff and defendants, the gist of

the action doctrine does not apply in this instance.

            Defendants also contend that the amended complaint

fails to state a claim for tortious interference because

plaintiff has not alleged that defendants’ conduct was the cause

of lost business relations or that a reasonable likelihood

exists that he would have otherwise actualized business

relations.    This argument is without merit.

            Plaintiff has sufficiently pleaded Count IV of the

amended complaint.     Defendants’ motion for dismissal of Count IV

will be denied.

                                    V

            Defendants seek to limit plaintiff’s breach of

contract claim in Count III to the termination periods listed in

the provider agreements which permit defendants to terminate

plaintiff’s status on either sixty- or ninety-days’ notice,

depending on the year of the agreement.       It is undisputed that

                                  -11-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 12 of 15



the parties entered into an agreement in 2019 which created

binding contractual duties on each party.        However, the parties

dispute the specific provider agreement applicable to

plaintiff’s termination in 2018.      Defendants claim that the 2011

agreement was in effect at that time.       Plaintiff acknowledges

that a provider agreement was in effect when he was terminated

in 2018, but he denies that the 2011 agreement was the

particular agreement in effect at that time.        The court can only

consider documents outside the complaint “whose authenticity no

party questions” and upon which the complaint relies.          See

Pryor, 288 F.3d at 560.

          It is clear from the 2019 provider agreement, however,

that a notice period was required before termination became

effective.   This agreement requires that written notice of

termination be sent to the address provided on the signature

page of the agreement ninety days before termination without

cause and thirty days before termination with cause.          In the

2019 agreement, the address for plaintiff was listed as 2338

North Front Street in Philadelphia.       Significantly, plaintiff

alleges that he never received written notice at the above

address prior to termination in 2019.

          The dispute cannot be resolved by looking within the

four corners of the complaint or at anything else that the court

may consider in deciding a motion to dismiss under Rule

                                  -12-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 13 of 15



12(b)(6).    Consequently, defendants’ argument to limit

plaintiff’s breach of contract claim will be denied.          Count III

of the amended complaint may proceed as pleaded.

                                   VI

            Defendants move to dismiss Count V of the amended

complaint in which plaintiff seeks a declaration that he is a

provider in good standing or a reinstatement of plaintiff as a

provider in good standing.     Pursuant to the Declaratory Judgment

Act, a federal court “may declare the rights and other legal

relations” of any party where there is a “case of actual

controversy.”   28 U.S.C. § 2201(a).      The court must determine if

the facts alleged “show that there is a substantial controversy,

between parties having adverse legal interests, of sufficient

immediacy and reality to warrant the issuance of a declaratory

judgment.”   In re Mobile Telecomms. Techs., LLC, 247 F. Supp. 3d

456, 459 (3d Cir. 2017).

            The court’s jurisdiction under the Act is

discretionary and “yields to considerations of practicality and

wise judicial administration.”      Wilton v. Seven Falls Co., 515

U.S. 277, 288 (1995); Step-Saver Data Sys., Inc. v. Wyse Tech.,

912 F.2d 643, 646-47 (3d Cir. 1990).       A substantial controversy

exists between the parties to this action regarding the




                                  -13-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 14 of 15



credentialing status of plaintiff and the offices plaintiff

purchased based on his conversation with defendants.

          Defendants’ argument that this claim should be

dismissed as baseless pursuant to the terms of the provider

agreements between the parties lacks merit.        Therefore, Count V

of the amended complaint may proceed as pleaded.

                                  VII

          Defendants move to dismiss Count VI for a preliminary

injunction on the basis that plaintiff cannot show a likelihood

of success on the merits of his claim.       Our Court of Appeals has

emphasized that “preliminary injunctive relief is an

extraordinary remedy and should be granted only in limited

circumstances.”    Kos Pharms. Inc. v. Andrx Corp., 369 F.3d 700,

708 (3d Cir. 2004).

          A preliminary injunction is a remedy, rather than a

cause of action.    Defendants’ motion to dismiss as to Count VI

is GRANTED, but the remedy sought remains to the extent

applicable to the surviving counts.

                                  VIII

          Plaintiff pleads promissory estoppel in Count VII,

which defendants also seek to dismiss.       To recover under a

theory of promissory estoppel, plaintiff must establish: (1)

defendant made a promise that would be reasonably expected to

induce action or forbearance; (2) plaintiff actually took action

                                  -14-
      Case 2:20-cv-02502-HB Document 21 Filed 10/05/20 Page 15 of 15



or forbore from action in reliance on that promise; and (3)

injustice can be avoided only by enforcing the promise.

Enchanted Acres Farm, Inc. v. Nature’s One LLC, No. 19-2213,

2019 WL 3545390, at *5 (E.D. Pa. Aug. 1, 2019).

           Plaintiff alleges a promise by defendants in paragraph

43 of the amended complaint that would be reasonably expected to

induce action or forbearance:      “In December 2017 . . .

Defendants informed the Plaintiff . . . that there were no

credentialing and billing problems at the Purchased Offices and

instructed Plaintiff to send Defendants the signed purchase

agreements when available.”     Paragraph 48 of the amended

complaint states that “Plaintiff reasonably relied on such

misrepresentations of Defendants in making the decision to

consummate the purchase transactions for the Purchased Offices

assets to his detriment.”

           Finally, plaintiff avers that without defendants’

credentialing, plaintiff was forced to close one of the

Philadelphia offices that he purchased based on defendants’

promise.   This closure sustained a loss of approximately

$1,000,000 in anticipated revenue.

           Plaintiff has adequately pleaded promissory estoppel.

Therefore, the motion of defendants to dismiss Count VII of the

amended complaint will be denied.



                                  -15-
